Citation Nr: 1636600	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for allergic rhinitis and sinusitis rated as 10 percent disabling from July 20, 2006, and 50 percent disabling from January 12, 2012.

2.  Entitlement to higher initial ratings for systemic lupus erythematosus (SLE) rated as 10 percent disabling from September 1, 2005, and 100 percent disabling from January 12, 2012.

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to January 12, 2012.

4.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2014) prior to January 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, Mr. P., and Dr. A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2011, the Veteran appeared at a hearing before a Veterans' Law Judge who has since retired.  In February 2015, March 2016, and June 2016, the Veteran notified VA that she did not want another hearing in connection with her appeal.  Therefore, the Board finds that VA adjudication of the current appeal may go ahead without scheduling the Veteran for another hearing.

In October 2011 and November 2014 the Board, among other things, remanded the appeal for additional development.

The November 2014 Board remand characterized the above issues as entitlement to earlier effective dates; but the Veteran had earlier perfected appeals to the March 2007 and January 2009 rating decisions that assigned 10 percent ratings for her allergic rhinitis and sinusitis as well as her newly service-connected systemic lupus erythematosus.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the November 2014 remand directed the RO to issue a statement of the case (SOC) as to these staged rating issues; these issues were already perfected at parts of the initial and increased rating issues.  This notwithstanding the January 2013 statement from the claimant in which she voiced disagreement with the effective dates assigned by the August 2012 rating decision for the increased ratings.

The Board finds that it retains jurisdiction over the claim for an increased rating for allergic rhinitis and sinusitis because the statement made by the Veteran in her February 2015 VA Form 9, Appeal to Board of Veterans' Appeals, did not act as a knowing withdrawal of this issue given the confusion caused by the November 2014 remand.  See Delisio v. Shinseki, 25 Vet. App 45 (2011).

Lastly, the record raises claims for a TDIU and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to January 12, 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

SLE has been manifested by frequent exacerbations with severe impairment of health since January 11, 2011.


CONCLUSION OF LAW

The criteria for a 100 percent rating for SLE were met as of January 11, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diagnostic Code 6350 provides a 100 percent rating for SLE manifested by frequent exacerbations producing severe impairment of health.  The RO granted the 100 percent on the basis of findings on a January 12, 2012, VA examination.  That examination; however, considered the disability over the year prior to the examination and reported frequent exacerbations and impairment of health over that period.  The Veteran also testified during that period that she was experiencing frequent exacerbations.  Although some of her testimony could be construed as reporting less than severe impairment of health (for instance she reported only missing several days of work per year); her testimony was that the disability was increasing and was not threatening her employment.  Resolving reasonable doubt in her favor, the evidence shows that SLE met the criteria for a 100 percent rating; at least as early as January 12, 2011.  Accordingly, a 100 percent rating is granted from that date.  The Board is deferring consideration of entitlement to a 100 percent rating for earlier periods, pending the development directed in the Remand.


ORDER

An initial rating of 100 percent for SLE is granted, effective January 12, 2011.



REMAND

Given that the Veteran is in receipt of the maximum schedular rating possible for allergic rhinitis and sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6522-6513 (2015) at all times from January 12, 2012, the Veteran contends she has disability beyond that contemplated by the rating; and has suggested that there are work related impacts; a remand is required to obtain an opinion from the Director, Compensation and Pension, as to whether the criteria for a higher extraschedular rating have been met.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

The issues of entitlement to TDIU and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to January 12, 2011, must also be remanded to obtain a needed retrospective medical opinion and an opinion as to whether such a rating would be warranted on the basis of other single service connected disabilities since that date.  See 38 U.S.C.A. §§ 5103A(d), (b), 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a SOC has been issued); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Also see Swain.  

Lastly, the relevant evidence, including examinations, have been obtained by the since the last SSOC in November 2009 for allergic rhinitis and sinusitis; and since the February 2010 statement of the case (SOC) for SLE.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a SOC has been issued).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the laws and regulations governing claims for a TDIU and SMC at the housebound rate under 38 U.S.C.A. § 1114(s).

2.  Obtain a retrospective medical opinion from a VA doctor as to the severity of the Veteran's allergic rhinitis and sinusitis, to include all problems it caused with employment, for the period from July 20, 2006, to January 12, 2012,.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all adverse pathology found to be present from July 20, 2006, to January 12, 2012 and since that date.  

The examiner should also provide an opinion on the degree to which her adverse symptomatology would interfere with the actions required for sedentary and non-sedentary employment including walking, standing, driving, lifting, etc.; from July 20, 2006, to January 12, 2012; and since that date.  

The examiner should provide reasons for the opinion.

4.  Obtain a retrospective medical opinion from a VA physicians as to the severity of her systemic lupus erythematosus, to include all problems it caused with employment, for the from September 1, 2005, to January 12, 2011.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine as to the frequency of exacerbations and the severity of any associated impairment of health at that point.  

The examiner should also provide an opinion on the degree to which her adverse symptomatology would interfere with the actions required for sedentary and non-sedentary employment including walking, standing, driving, lifting, from September 1, 2005, to January 12, 2011.  

The examiner should provide reasons for the opinion.

5.  Obtain an opinion from the Director, Compensation and Pension as to whether the criteria for a higher extraschedular rating have been met for the Veteran's allergic rhinitis and sinusitis at any time from January 12, 2012. 

6.  If any benefit sought on appeal remains denied, issue a SSOC that includes consideration of TDIU and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) as well as all evidence added to the record since November 2009 SSOC and February 2010 SOC.  The Veteran and her representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

